COUNTRY MUTUAL FUNDS TRUST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS AMENDMENT dated as of the 28th day of July, 2006, to the Distribution Agreement, dated as of October 31, 2001 (the “Agreement”), is entered into by and among COUNTRY MUTUAL FUNDS TRUST, a Delaware statutory trust (the “Trust”), COUNTRY TRUST BANK, (the “Adviser”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). RECITALS WHEREAS, the parties have entered into a Distribution Agreement; and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 9, paragraph B of the Agreement allows for its amendment by a written instrument executed by the parties NOW THEREFORE, the parties agree as follows: Exhibit A and Exhibit B of the Agreement is hereby superseded and replaced with Exhibit A and Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. COUNTRY MUTUAL FUNDS TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Robert McDade By: /s/ James R. Schoenike Name: Robert McDade Name: James R. Schoenike Title: Vice President Title: President COUNTRY TRUST BANK By: /s/ Robert W. Rush, Jr. Name: Robert W. Rush, Jr. Title: Sr. Vice President Exhibit A to the Distribution Agreement – COUNTRY Mutual Funds Trust Fund Names Separate Series of Country Mutual Funds Trust Name of Series Date Added Country Growth Fund 10/31/01 Country Balanced Fund 10/31/01 Country Tax Exempt Bond Fund 10/31/01 Country Short-Term Bond Fund 10/31/01 Country Bond Fund 10/31/01 Country VP Growth Fund 07/21/03 Country VP Bond Fund 07/21/03 Country VP Balanced Fund 07/21/03 Country VP Short-Term Bond Fund 07/21/03 Exhibit B to the Distribution Agreement – COUNTRY Mutual Funds Trust QUASAR DISTRIBUTORS REGULATORY DISTRIBUTION SERVICES FEE SCHEDULE effective 6/1/06 Regulatory Distribution Annual Services Per Fund •1 basis point per year •Minimum annual fee $24,000 for fund complex Advertising Compliance Review/NASD Filings • $175 per job for the first 10 pages (minutes if tape or video); $20 per page (minute if tape or video) thereafter (includes NASD filing fee) •Non-NASD filed materials, e.g. Internal Use Only Materials $75 per job for the first 10 pages (minutes if tape or video) • NASD Expedited Service for 3 Day Turnaround $1,000 for the first 10 pages (minutes if audio or video); $25 per page (minute if audio or video) thereafter. (Comments are faxed.NASD may not accept expedited request.) Plus Out-Of-Pocket Expenses– Including but not limited to typesetting, printing and distribution of prospectuses and shareholder reports, production, printing, distribution and placement of advertising and sales literature and materials, engagement of designers, free-lance writers and public relations firms, long-distance telephone lines, services and charges, postage, overnight delivery charges, NASD registration fees, record retention, travel, lodging and meals and all other out-of-pocket expenses. Fees are billed monthly. Exhibit B (continued) to the Distribution Agreement – COUNTRY Mutual Funds Trust CHIEF COMPLIANCE OFFICER SUPPORT SERVICES FEE SCHEDULE Chief Compliance Officer Support Services U.S. Bancorp provides support to the Chief Compliance Officer (CCO) of each fund serviced either by U.S. Bancorp Fund Services, LLC or Quasar Distributors, LLC.Indicated below are samples of functions performed by USBFS in this CCO support role: •Business Line Functions Supported •Fund Administration and Compliance •Transfer Agent and Shareholder Services •Fund Accounting •Custody Services •Securities Lending Services •Distribution Services •Daily Resource to Fund CCO, Fund Board, Advisor •Provide USBFS/USB Critical Procedures and Compliance Controls •Daily and Periodic Reporting •Periodic CCO Conference Calls •Dissemination of Industry/Regulatory Information •Client and Business Line CCO Education and Training •Due Diligence Review of USBFS Service Facilities •Quarterly USBFS Certification •Board Meeting Presentation and Board Support •Testing, Documentation, Reporting Annual Fee Schedule* •$1,200 per service per year Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA.
